.Jenkins, P. J.,
concurring specially. The plaintiff invitee, in walking upon the waxed floors maintained by the defendant, assumed all the risk incident and usual to the ordinary condition *450of a floor of that kind and character, and likewise assumed all the hazard that might be incident to its usual and proper upkeep and maintenance. I concur in the holding of my colleagues only because elements of alleged negligence appear in this case which differentiate it from the recent eases of this court,—to wit, that the liquid wax was not only applied in unreasonably large quantities, but that the unusual and unnecessary danger thus arising was further augmented by reason of the alleged fact that such unusual quantity of liquid wax had been applied without being subsequently wiped off as was usual, customary, and proper, thus leaving the floor in an unusual and unnecessarily slippery and dangerous condition.